EXHIBIT 10.4

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

(John B. Green)

This Second Amended and Restated Agreement (“Agreement”), effective as of
July 23, 2008, by and between John B. Green (the “Employee”) and GTC
Biotherapeutics, Inc. (“GTC”, and together with its controlled affiliates and
subsidiaries, the “Company”), a Massachusetts corporation, hereby amends and
restates, in its entirety, that certain Amended and Restated Employment
Agreement dated as of August 28, 1997, as amended on September 21, 1998 (the
“Original Amended and Restated Agreement”), by and between GTC (under its former
name of Genzyme Transgenics Corporation) and the Employee.

GTC and Employee desire to amend and restate the Original Amended and Restated
Agreement as hereinafter set forth.

GTC desires to employ the Employee as Senior Vice President of Finance,
Treasurer and Chief Financial Officer of GTC for the period and upon the terms
and conditions hereinafter set forth.

Employee desires to serve in such capacities for such period and upon such
terms. Accordingly, the parties hereto agree as follows:

SECTION 1. EMPLOYMENT OF EMPLOYEE.

1.1 Employment. Subject to the terms and conditions of this Agreement, GTC
agrees to employ Employee as Senior Vice President of Finance, Treasurer and
Chief Financial Officer of GTC. Employee shall perform such specific duties as
are commensurate with such positions, and as may reasonably be assigned to the
Employee from time to time by the Board of Directors of GTC or GTC’s Chief
Executive Officer, for the period commencing on the date hereof until terminated
as herein provided. Employee hereby accepts such employment.

SECTION 2. COMPENSATION. For all services to be rendered by Employee to GTC
during the term of this Agreement, GTC shall pay to, and provide the Employee
with, the following compensation and benefits:

2.1 Base Salary Bonus. For the period from the date hereof until December 31,
2008, GTC shall pay to Employee (i) a base salary of not less than $25,528.50
(equivalent to an annual rate of $306,342.00), prorated during the period
Executive is employed hereunder and payable in substantially equal installments
in accordance with GTC practice as in effect from time to time and
(ii) incentive and compensatory bonuses, if any, as may be awarded from time to
time by GTC’s Compensation Committee. With respect to subsequent periods during
the term of this Agreement, GTC will review Employee’s base salary and bonus
from time to time and may make adjustments to such base salary and determine
such bonus based upon, among other factors: (a) Employee’s performance,
(b) GTC’s performance, (c) changes in costs of living, (d) changes in Employee’s
responsibilities, and (e) the benefit to GTC of Employee’s efforts on its
behalf; provided that Employee’s base salary shall not be less than $25,528.50
per month during the term of this Agreement.



--------------------------------------------------------------------------------

2.2 Participation in Benefit Plans. Employee shall be entitled to participate in
all employee benefit plans or programs of GTC. For the purpose of determining
Employee’s eligibility for such plans and programs, Employee’s tenure shall be
calculated from Employee’s original date of hire at GTC (or any affiliate or
predecessor of GTC). GTC may, from time to time, grant Employee stock options
under GTC’s stock option plans. GTC does not guarantee the adoption or
continuance of any particular employee benefit or stock plan or other program
during the term of this Agreement, and Employee’s participation in any such plan
or program shall be subject to the provisions, rules and regulations applicable
thereto. Employee shall be entitled to paid vacation each year in accordance
with applicable GTC policy. Health and dental plans shall cover Employee and his
dependents as they do for other GTC executives. Such health and dental plans
comply with ERISA and COBRA to the extent applicable. Under current health
insurance policies, such COBRA rights will commence on termination of the period
over which severance payments are made under Section 4.2.

2.3 Expenses. GTC shall reimburse Employee for all ordinary and necessary
business expenses incurred in the performance of Employee’s duties under this
Agreement, provided that Employee accounts properly for such expenses to GTC in
accordance with the general corporate policies of GTC and in accordance with the
requirements of the Internal Revenue Service regulations relating to
substantiation of expenses.

SECTION 3. CONFIDENTIAL INFORMATION AND NON-COMPETITION AGREEMENTS. The Employee
confirms that he has executed a confidentiality and non-competition agreement
pertaining to GTC’s intellectual property and confidential information and
including GTC’s standard non-competition covenant for executive officers and key
employees.

The obligations of Employee under this section and the agreements referenced in
the preceding paragraph shall survive termination of this Agreement for any
reason.

SECTION 4. TERMINATION AND SEVERANCE PAYMENT.

4.1 Termination. The employment of the Employee by GTC may be terminated as
follows:

(a) Employee’s employment hereunder shall terminate upon Employee’s death or
inability, by reason of physical or mental impairment, to perform substantially
all of Employee’s duties as contemplated herein for a continuous period of 120
days or more;

(b) Employee’s employment hereunder may be terminated by GTC or Employee without
Cause (as hereinafter defined);

(c) Employee’s employment hereunder may be terminated by GTC in the event of
Employee’s breach of any material duty or obligation hereunder, or intentional
or grossly negligent conduct that is materially injurious to GTC, as reasonably
determined by GTC’s Board of Directors, or willful failure to follow the
reasonable directions of GTC’s Board of Directors (any such event herein to be
referred to as “Cause”); and

 

- 2 -



--------------------------------------------------------------------------------

(d) Employee’s employment hereunder may be terminated by Employee within
twenty-four (24) months after the occurrence of any one of the following (each,
a “Change of Control”):

(i) the acquisition by any “person” (as such term is defined in Section 3(a)(9)
of the Securities Exchange Act of 1934) from any party of an amount of GTC’s
Common Stock so that it holds or controls 50% or more of GTC’s Common Stock;

(ii) a merger or similar combination after which 49% or more of the voting stock
of the surviving corporation is held by persons who were not stockholders of GTC
immediately prior to such merger or combination; or

(iii) a merger or similar combination in which GTC is not the surviving
corporation; or

(iv) an acquisition, merger or similar combination or a divestiture of a
substantial portion of GTC’s business after which the Employee’s role is not
substantially the same as such role prior to the transaction; or

(v) the election by the stockholders of GTC of 20% or more of the directors of
GTC other than pursuant to nomination by the Company’s independent directors or
any committee thereof.

(vi) the sale by GTC of all or substantially all of its assets or business.

4.2 Severance Payment; Benefits.

(a) Termination Events Resulting in Severance Payments. In the event of the
termination of the Employee’s employment:

(i) by GTC under Section 4.1(b), or

(ii) by Employee under Section 4.1(d),

and provided that such termination is a “separation from service” within the
meaning of Treas. Reg. §1.409A-1(h), GTC shall make severance payment(s) to
Employee equal to (A) the Base Salary Payment (as defined below) and (B) an
amount equal to the Employee’s maximum incentive bonus that would next be
payable to him and would otherwise be due to Employee if such termination had
not occurred and the maximum amount of such bonus had been fully earned, pro
rated on the basis of the number of days that have elapsed between the beginning
of the bonus period in which such termination occurs and the termination date
(“Severance Pay”), payable in a lump sum within ten (10) days after the
termination date; provided, however that if the Employee is a “specified
employee” within the meaning of Code Section 409A(a)(2)(B)(i) at the time of the
Employee’s separation from service with the Company, no element of the Severance
Pay will be paid to the Employee prior to the earlier of (i) the date that is
six (6) months following the Employee’s separation from service or (ii) the date
of the Employee’s death, but only to the extent that such delayed commencement
date is otherwise required in order to avoid a prohibited distribution under
Code Section 409A(a)(2). The Severance Pay to which

 

- 3 -



--------------------------------------------------------------------------------

the Employee would otherwise be entitled during the first six (6) months
following his separation from service shall be accumulated and paid in a lump
sum on the date that is six (6) months and one day following the Employee’s
separation from service (or if such date does not fall on a business day of GTC,
the next following business day). If Employee’s employment is terminated by GTC
under Section 4.1(b) or by Employee under Section 4.1(d) and such termination
does not constitute a “separation from service” within the meaning of Code
Section 409A(a)(2)(A)(i), Employee will be entitled to the Severance Pay but
such payments will be made as set forth herein beginning after such time as
Employee incurs a “separation from service”, and the amount of such payments
will be computed as if Employee had incurred a “separation from service” on the
date of such termination. No severance shall be payable in the event that
Employee’s employment is terminated pursuant to Section 4.1(a) or (c), or by the
Employee pursuant to 4.1(b). For the purposes of this Section, the “Base Salary
Payment shall mean (a) twelve (12) months of the Employee’s base salary at the
time of termination in the event GTC terminates the Employee pursuant to
Section 4.1(b) at any time other than during the period 180 days prior to and
twenty-four (24) months after a Change of Control and (b) twenty-four
(24) months of the Employee’s base salary at the time of such termination in the
event GTC terminates the Employee during the period 180 days prior to and
twenty-four (24) months after a Change of Control and in the event the Employee
terminates employment under Section 4.1(d).

(b) Benefits. Employee’s coverage under GTC’s health and dental insurance plans
will remain in effect, at GTC’s expense, during the period following termination
that has the duration of the time period used to determine the Base Salary
Payment, unless Employee notifies GTC in writing that such coverage is no longer
necessary. If, because of limitations required by third parties or imposed by
law, Employee cannot be provided such benefits through GTC’s plans, then GTC
will provide Employee with substantially equivalent benefits on an aggregate
basis, at its expense. If GTC provides Employee with any health or dental
benefits under or outside of its plans and such benefits are taxable to
Employee, GTC’s payment for any such benefit shall be equal to the cost of such
benefit and shall be paid on a monthly basis.

4.3 Accelerated Vesting of Options Upon a Change of Control. If this Agreement
is terminated by Employee pursuant to Section 4.1(d) or if GTC terminates the
Employee without Cause upon a Change of Control, any options then held by
Employee to purchase shares of the Common Stock of GTC, which options are then
subject to vesting, shall, notwithstanding any contrary provision in the
agreement or plan pursuant to which such options had been granted, be fully
vested and exercisable on the date immediately preceding the effective date of
such termination for the duration of the term of such options, as if such
termination of employment had not occurred.

SECTION 5. MISCELLANEOUS.

5.1 Assignment. This Agreement may not be assigned, in whole or in part, by
either party without the prior written consent of the other party, except that
GTC may, without the consent of Employee, assign its rights and obligations
under this Agreement to any corporation, firm or other business entity with or
into which GTC may merge or consolidate, or to which GTC may sell or transfer
all or substantially all of its assets, or of which 50% or more of the equity
investment and of the voting control is owned, directly or indirectly, by, or is
under

 

- 4 -



--------------------------------------------------------------------------------

common ownership with, GTC. After any such assignment by GTC, GTC shall be
discharged from all further liability hereunder and such assignee shall have all
the rights and obligations of GTC under this Agreement.

5.2 Notices. All notices, requests, demands and other communications to be given
pursuant to this Agreement shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed by registered or certified mail,
return receipt requested, postage prepaid, to the addresses set forth at the
beginning of this Agreement or such other address as a party shall have
designated by notice in writing to the other party, provided that notice of any
change in address must actually have been received to be effective hereunder.

5.3 Integration. This Agreement is the entire agreement of the parties with
respect to the subject matter hereof and supersedes any prior agreement or
understanding relating to Employee’s employment with or compensation by GTC or
any of its subsidiaries, including, but not limited to, an Employment Agreement
dated June 14, 1994 between GTC, the Employee and TSI Corporation. This
Agreement may not be amended, supplemented or otherwise modified except by a
writing signed by Employee and GTC.

5.4 Binding Effect. Subject to Section 5.1, this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their successors, assigns,
heirs and personal representatives.

5.5 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original and shall together constitute one and the same
instrument.

5.6 Severability. If any provision hereof shall, for any reason, be held to be
invalid or unenforceable in any respect, such invalidity or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid or unenforceable provision had not been included
herein. If any provision hereof shall for any reason be held by a court to be
excessively broad as to duration, geographical scope, activity or subject
matter, it shall be construed by limiting and reducing it to make it enforceable
to the extent compatible with applicable law as then in effect.

5.7 Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, without regard to its conflict-of-law provisions.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the date first written above.

 

EMPLOYEE

/s/ John B. Green

John B. Green GTC BIOTHERAPEUTICS, INC. By:  

/s/ Geoffrey F. Cox

Title:   Chairman, President and CEO

 

- 6 -